Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Wednesday Shipp on 02/05/2021.
The application has been amended as follows: 
In the CLAIMS:
Cancel claim 22.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: It is deemed novel and unobvious over the prior art of record to provide an absorbent core comprising absorbent material disposed in an absorbent material deposition area and enclosed in a core wrap wherein the core wrap comprises a liquid permeable substrate layer and the absorbent material comprises from about 87% to about 100% of superabsorbent polymer by weight of the absorbent material, the absorbent core further comprising a tub-shaped swelling chamber with a length to width aspect ratio of less than or equal to about 5:1 wherein the area of the core is at least twice the area of the swelling chamber and the core contains a water responsive immobilizing agent to immobilize the superabsorbent polymer prior to water insult wherein the tube-shaped swelling chamber is a portion of the absorbent core containing superabsorbent polymer that is delimited by a plurality of continuous permanent seals that each join together a top substrate layer and a bottom substrate layer of the core wrap and prevent superabsorbent polymer from moving across the seals wherein at least two continuous permanent seals are longitudinally-extending and void 
The closest prior art includes Roe and Wright. Roe teaches an absorbent core, but does not teach the core containing a water responsive immobilizing agent to immobilize the superabsorbent polymer prior to water insult nor the claimed the second chamber end comprises an open end as claimed. Wright teaches a core sheet but does not teach the claimed the second chamber end comprises an open end as claimed. Therefore the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789